Title: From Thomas Jefferson to P.P.F. Degrand, 24 June 1824
From: Jefferson, Thomas
To: Degrand, P.P.F.


Sir
Monticello
June 24. 24.
Your letter  written under that of mr Copeland of June 14. is recieved with the Boston Patriot of June 12. therein inclosed. the date of the letter of mr Adams after which you enquire was of Sep. 18. mr Elwin, grandson of Govr Langdon happened to be with me at the reciept of your letter, and I asked him to assist me in comparing the printed copy in the Boston patriot with the MS. in my hands. we found the printed copy  exact, a few differences of orthography only excepted, and we confirm the assertion that there  is not one word in that letter on the subject of the Cuningham publication, nor any reference or allusion to it. Accept my respectful salutationsTh:J.